Citation Nr: 1440725	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  10-05 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for fibromyalgia, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for a bilateral hearing loss disability.  

5.  Entitlement to an initial rating in excess of 30 percent for service-connected asthma with chronic bronchitis.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had activated service in the Louisiana Army National Guard from June 1989 to October 1989, from December 1990 to October 1991, from May 2002 to March 2003, from March 2005 to September 2005, and from November 2005 to July 2007.  He also had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran's entire claims file, to include the portion contained electronically, has been reviewed in this case.  

The issues of entitlement to service connection for chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, and bilateral hearing loss, and for a higher initial rating for asthma with chronic bronchitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran was denied service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness, in a May 2002 rating decision that was not appealed.  

2.  Evidence received since the last final decision of record relates to a previously unestablished fact necessary to substantiate the claim for entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.  


CONCLUSION OF LAW

New and material having been received, the claim for service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).
   

REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to VA's duty to notify and assist the Veteran with the development of his claims, the below decision represents a grant of his application to reopen a claim for entitlement to service connection for chronic fatigue syndrome.  The reopened claim requires additional development and is addressed in the associated remand.  Thus, there is no need to discuss compliance with the Veterans Claims Assistance Act (VCAA) in the portion of the appeal decided below.  

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

Analysis

The Veteran was initially denied service connection for chronic fatigue syndrome in a May 2002 rating decision.  Essentially, the RO determined that there was no evidence of symptoms of chronic fatigue or of a diagnosis supportive of chronic fatigue syndrome, to include as a result of an undiagnosed illness.  As no current disability capable of service connection was present, the case was denied.  It was not appealed to the Board within a year of notification of the adverse decision, and is final.  The Veteran contends that new and material evidence exists to reopen.  

The Veteran was afforded a VA general medical examination in July 2008.  The report of this examination is confusing and somewhat contradictory; however, the narrative portion did note that the Veteran had an "acute" onset of chronic fatigue syndrome in "1990-91."  The Veteran reported that he would tire easily around the time of his return to the United States after participation in Operation Desert Shield/Desert Storm.  The physician's assistant who examined the Veteran perplexingly stated that there was no diagnosis of chronic fatigue syndrome; however, that a "problem associated" with the Veteran's "diagnosis" was, in fact, chronic fatigue syndrome.  At the very least, the examination report did note that the Veteran still reported tiring easily.  

The RO, while continuing to deny the claim based on their assessment of the probative value of this examination report, nonetheless did find the evidence sufficient to meet the very minimal threshold required for reopening a previously denied claim.  The Board must address reopening in its own right prior to addressing the merits of the case; however, in the current case, the Board will agree with the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Indeed, while the exact nature of the fatigue reported in 2008 is confusing, there are potentially symptoms associated with chronic fatigue syndrome, and the report of an onset occurring around the time of the Veteran's service in the Persian Gulf, while not fully substantiated, is relevant to an unestablished fact necessary to support the underlying claim for service connection.  Further, as evidence received in connection with a petition to reopen is presumed to be credible, and as there is no reason to rebut that presumption based on the Veteran's submissions, the claim for entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness, will be reopened.  See 38 C.F.R. § 3.156; Justus at 510.  



ORDER

New and material evidence having been received, the claim for entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness, is reopened; to that extent only, the claim is granted.  


REMAND

Service Connection-Undiagnosed Illness (Chronic Fatigue, Fibromyalgia, Irritable Bowel Syndrome).  

The Veteran served as an activated member of the Louisiana Army National Guard for many years, and he did have confirmed service in the Southwest Asia Theater of Operations between February and September 1991.  Specifically, he served in the Kingdom of Saudi Arabia in support of Operation Desert Shield/Desert Storm and its aftermath.  He asserts that he experiences an undiagnosed illness as a result of that service, and that he has experienced chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome as associated with this service.  

That the Veteran has qualifying service to be considered under the regulations applicable to undiagnosed illnesses is not in question.  Rather, it is the current nature of the Veteran's symptomology that is at issue, to include the question as to if the Veteran does indeed experience an undiagnosed illness as related to his documented service in Southwest Asia.  

The Veteran's service treatment records do not include any specific diagnoses of chronic fatigue, fibromyalgia, or irritable bowel syndrome.  There is, however, some indication of complaints which might, at least potentially, be related to such disablement.  Specifically, following return from Saudi Arabia,  the Veteran checked "yes" to an in-service examination questionnaire with respect to having experienced swollen and painful joints, dizziness and fainting spells, pain in the chest, and leg cramps.  These do, potentially, suggest problems with unspecified joint and other orthopedic pain as well as symptoms (dizziness) possibly associated with tiredness.  

In July 2008, the Veteran was afforded a general VA medical examination which, as mentioned briefly in the decision above, is somewhat confusing and contradictory in nature.  Nonetheless, the Veteran was assessed as having irritable bowel symptomatology in this examination, and while fibromyalgia and chronic fatigue syndrome were apparently not diagnosed, as noted, there was mention of chronic fatigue in 1990-91, to include after return from Saudi Arabia, and the Veteran did report tiredness and a history of sore muscles.  The service treatment records do document complaints of joint and muscle pain, and these were not specifically referenced by the examiner (who simply concluded that there was no evidence of fibromyalgia).  It is also indicated that the claims file was not reviewed by the examining PA prior to making the assessment.  Essentially, based on the this, the Board cannot assign much probative weight to the contents of the examination, and as VA has a duty to ensure that any examination afforded in the context of a claim for benefits is adequate, the claims must be remanded so that a new, comprehensive examination addressing any potential undiagnosed illness and its manifestations can be afforded.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the claim for service connection for bilateral hearing loss, it is noted that the Veteran was examined in July 2008 and again in May 2010 by a VA audiologist.  In 2008, full audiometric testing results were associated with the opinion that while hearing loss symptoms were present, the Veteran did not meet the threshold requirements for a hearing loss disability under 38 C.F.R. § 3.385.  Noise exposure in-service was conceded; however, as the threshold requirement for a disability was not met, there was no elaboration as to etiology.  In May 2010, the Veteran was again examined; however, the context of this examination focused mostly on a claim for service connection for tinnitus which was subsequently granted.  It does appear that some type of examination was conducted regarding hearing loss; however, the specific audiometric scores were not included in the report.  The examiner did note that the Veteran had "clinically normal" hearing with "excellent" speech recognition scores.  Given that the exact results were not associated in the report, however, the Board cannot conclude as to what the specific  nature of hearing loss symptoms were.  Also, given that hearing loss is a disorder that is progressive in nature, that there are indications of hearing loss symptoms documented in the 2008 examination, and that the 2010 examination is itself sufficiently dated and lacking in detail so as to objectively ascertain any current disablement, a new VA audiology examination should be afforded.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Essentially, it is asked that the Veteran undergo audiometric testing, with it being asked as to if a hearing loss disability within the meaning of 38 C.F.R. § 3.385 is present.  If so, it is asked that the examiner opine as to if it is at least as likely as not that the current hearing loss disability is causally related to noise exposure experienced during activated service with the Louisiana Army National Guard.  

Lastly, with respect to the claim for a higher initial rating for asthma, it is noted that the Veteran was last evaluated for the condition in 2008.  In his notice of disagreement, he contended that his lung disorder was worse than what was reflected in that report, and that it continues to worsen.  The Veteran's representative, in noting the 2008 date of the last examination, has specifically stated that the evidence of record is not current with respect to the actual severity of the service-connected asthma with bronchitis, and it has been expressly requested that the claim be remanded so that a new, comprehensive VA pulmonary examination addressing the severity of the condition can be afforded.  The date of an examination, in itself, is usually not enough to warrant remand.  However, as the current nature of the service-connected disability picture on appeal is the most key element of a claim for a higher rating, and as the evidence of record documenting pulmonary symptomatology is dated and alleged to have been worse since the last examination (with continued gradual worsening), the Board is of the opinion that a new, comprehensive VA examination addressing lung symptomatology should be afforded.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Hyder v. Derwinski, 1 Vet. App. 221 (1991).




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for comprehensive VA internal medicine and audiological examinations to address the following:  

a)  Does the Veteran currently experience an undiagnosed illness manifested by chronic fatigue syndrome, irritable bowel syndrome, and/or fibromyalgia?  If not, are these manifestations representative of separate, diagnosed illnesses that are at least as likely as not (50 percent or greater) causally related to service?  If an undiagnosed illness is present, the examiner should specifically state the associated manifestations, to include those asserted by the Veteran in his claims, and should state whether it is at least as likely as not that such an illness or illnesses had causal origin with the Veteran's confirmed service in Southwest Asia in 1991.  

b)  What is the current level of severity of the Veteran's service-connected asthma with bronchitis?  In coming to a conclusion, the examiner should include pulmonary function testing and any other necessary testing so as to reach an informed opinion.  

c)  Does the Veteran currently experience a hearing loss disability within the meaning of 38 C.F.R. § 3.385?  Include all assessments of the Veteran's hearing acuity, to specifically include audiometric testing results, in the associated report of examination.  If the Veteran does in fact experience such a disability, offer an opinion as to if it is at least as likely as not (50 percent probability or greater) that such a disorder had causal origins with noise exposure in active service.  

With respect to all opinions, the examiners must provide supporting rationales to all conclusions reached in the narrative portion of the examination reports.  

2.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should any of the claims not be granted in their entirety, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MATTHEW D.  TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


